Citation Nr: 1507306	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-02 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertensive vascular disease (hypertension), to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 






INTRODUCTION

The Veteran had active service from September 1985 to August 1988 and from February 1991 to August 1999.  

This case comes before the Board of Veterans Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board notes that this matter was previously remanded in October 2013, and that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's currently diagnosed hypertension is not related to his military service and is not due to or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in July 2010.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Board notes that to the extent that it is argued that a VA medical opinion was not provided with regard to the question of direct service connection for hypertension, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that he suffered from hypertension or pre-hypertension in-service.  As such, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274.  Nevertheless, to examinations were provided in 2010 and 2013 at which the examiners specifically reviewed the Veteran's service treatment records and provided risk factors for his hypertension that did not associate it to military service. 

The Veteran provided VA examinations (the reports of which have been associated with the claims file), also included specific opinions on whether the Veteran was entitled to service connection for hypertension on a secondary basis.  The VA examinations were held on November 2010 and November 2013, and the Board finds both to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Merits

The Board notes that in July 2010 the Veteran filed a claim for entitlement to service connection for hypertension, as due to his service-connected PTSD.  His claim was denied by a March 2011 rating decision, and he perfected an appeal to this issue.  In his January 2013 VA Form 9, the Veteran noted that he wanted his claim for service connection for hypertension to be considered on a direct basis.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.

For certain chronic disorders, including hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

At the outset, the Board notes that the Veteran is not entitled to presumptive service connection for his hypertension.  The record does not reflect medical evidence showing hypertension was either diagnosed or diagnosed during either service or during the one year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings consistent with hypertension until 2002, multiple years after separation, at which time a private medical professional opined that the Veteran might be experiencing "borderline hypertension."  

Having determined that presumptive service connection is not warranted, the Board's inquiry turns to whether service connection on a direct or secondary basis is warranted.  

Regarding service connection on a direct basis, the Board notes that the competent and probative evidence of record documents diagnoses of hypertension in private and VA treatment records and at the Veteran's VA examinations in November 2010 and November 2013.  Therefore, the first element of Shedden is satisfied, as the Veteran has a current disability.

Turning to crucial element two, in-service incurrence of an injury or disease, to the extent that the Veteran contents that his hypertension is related to his military service, the Board finds that the competent and probative evidence of record outweighs these contentions.  

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Under the VA Schedule for Rating Disabilities, the requirements for a 10 percent rating for hypertension are "diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control."  Id. 
Crucially, the Veteran's service-treatment records, to include his May 1999 separation examination, shows no suggestion of treatment for hypertension for VA compensation purposes.  On the contrary, at the Veteran's separation examination his blood pressure was 133/72.  Furthermore, the Veteran's blood pressure for the years preceding his discharge, particularly in the 1990s, consistently fell in the normal range, from 108/65 to 134/78.  The first sign of hypertension was three years following the Veteran's discharge from service, when he was treated at the Lacrosse VAMC.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Following his treatment at the Lacrosse center, the Veteran sought private treatment from Dr. Hahn, and later sought treatment at the Tomah VAMC.  Moreover, both VA examiners in 2010 and 2013 specifically found that there was no evidence that hypertension was present during service. 

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's alleged history of hypertension since service is outweighed by the objective evidence of record in light of both the lack of any post service treatment or complaints of either of these disabilities either in service or until 2002.

Accordingly, to the extent that the Veteran contends that his hypertension manifested during service, this contention is at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service.  As such, the Veteran's statements are lacking probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

In short, there is no objective indication of an in-service diagnosis of hypertension or symptomatology attributed therewith.  Element (2) is therefore not met, and the Veteran's claim fails on this basis. 

For the sake of completeness, the Board will discuss element (3), nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (the Board has the fundamental authority to decide a claim in the alternative).  There is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed hypertension and his military service.  In the absence of in-service disease or injury, it would seem that such nexus opinion would be impossible.  The Board takes note that in the Veteran's VA Form-9 he stated that he had steadily elevating blood pressure while in service, and that according to the National Institute of Health, that he had many "pre-hypertensive" readings.  Unfortunately, these assertions do not serve as a competent nexus. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his hypertension and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current hypertension.  Such opinion requires specific medical training in the field of internal medicine and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his hypertension and military service to be of limited probative value.  See 38 C.F.R. § 3.159(a)(1).  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  To the extent that the Veteran contends that he has had hypertension continually since service, as mentioned above, the first post-service evidence of complaint of, or treatment for this disability is in 2002.  This was years after the Veteran left service in August 1999.

The Board finds that the probative value of the Veteran's current statements regarding a continuity of hypertension since service are outweighed by the remainder of the evidence of record.  In particular, the Board reiterates that hypertension was not diagnosed at the time of his service discharge.  His May 1999 separation examination from service as well as the medical evidence of record outweighs any current assertion that his current hypertension was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for hypertension for many years after his separation from service.  Finally, the VA examiners who reviewed the claims file noted that there was no evidence of hypertension in service.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated as to his claim. 

Accordingly, element (3) is not met, and the Veteran's claim also fails on this basis.

With regard to granting service connection on a secondary basis, as discussed above, with respect to element (1), current disability, the competent medical evidence of record indicates a diagnosis of hypertension.  Accordingly, element (1), current disability, is satisfied.  Additionally, the Veteran is currently service-connected for PTSD.  Element (2) is therefore also satisfied. 

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current hypertension is due to or aggravated by his PTSD.

Specifically, the Veteran was afforded a VA examination in November 2010 and November 2013.  After examination of the Veteran and review of his claims folder, the November 2010 VA examiner diagnosed the Veteran with hypertension.  The VA examiner concluded that it is less likely than not that the Veteran's hypertension is related to or worsened beyond the natural progression by his service connected PTSD.  The examiner's rationale for his conclusion was based on a subscription medical information resource, UpToDate, which found no indication of a relationship between PTSD and hypertension, adding that Version 18.2 (November 2010) had thorough discussions of both conditions, including risk factors and complications, but found no indication of a relationship between PTSD and hypertension.  

Also based on an in person examination and review of the claims file, in a more recent November 2013 VA examination, the examiner confirmed the November 2010 examiner's findings, and opined that there was no medical literature that supports the theory that PTSD shows a relationship to sustained elevated blood pressure.  

The examiner noted the following risk factors for hypertension: a) dark skin, b) hypertension in maternal, paternal or both parents, c) excess sodium intake, d) excess alcohol intake, e) obesity and weight gain were major risk factors for hypertension and are also determinants of the rise in blood pressure that is commonly observed with aging, f) physical inactivity, g) dyslipidemia, independent of obesity, h) certain personality traits, such as hostile attitudes and time urgency/impatience, as well as among those with depression.

Here, the examiner found that the available records showed that the Veteran had a clear correlation with increasing weight along with sedentary lifestyle and genetic predisposition to include ethnicity.  As such, the examiner found that the Veteran's elevated blood pressure after stressful situations was a normal but not a sustained 
Fight or Flight response, adding that records showed that with weight loss the Veteran's blood pressure lowered to normal range which would not occur if his hypertension was due to or aggravated by mental health issues to include PTSD.

Therefore, the examiner found that it was less likely than not that the Veteran's hypertension was caused or aggravated by the service-connected PTSD.  

Both the November 2010 and November 2013 VA examination reports were based upon thorough examinations of the Veteran and analysis of his entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no probative clinical evidence of a nexus between his hypertension and his service-connected PTSD.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his service-connected disability.  That is, the Veteran is not competent to opine on matters such as the etiology of his current hypertension.  Such opinion requires specific medical training in the field of internal medicine and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his hypertension and service-connected PTSD to be of no probative value.  See 38 C.F.R. § 3.159(a)(1), supra.  Therefore, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.

Accordingly, the Veteran has not presented competent and probative evidence of a link between his hypertension and his service-connected PTSD, that is of a weight that is at least equal to the evidence that is against such a finding.  Element (3) of the required criteria for an award of service connection on a secondary basis is not met, and the Veteran's claim fails on this basis.

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for hypertension as secondary to service-connected PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for hypertension, to include as secondary to service-connected PTSD is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


